DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed February 4th, 2022 have been entered. Claims 1-8, and 14-15 remain pending in the application. Applicant’s amendments to the claims have overcome Each and every Drawing and Specification Objection, alongside each and every 112b Rejections set forth in the Non-Final Office Action mailed December 8th, 2021 and are hereby withdrawn in light of their correction. However, applicant’s amendment to the Abstract have necessitated additional Specification Objections as set forth in the section below. Furthermore, Examiner observes that applicant is submitting an IDS (presumably because the entries previously considered on May 31st, 2020 have been crossed out in the non-final Office Action mailed December 8th, 2021). However, Applicant still has not furnished NPL documents that corroborate the IDS information applicant is seeking to put forth for consideration, as set forth below.
Information Disclosure Statement
The information disclosure statement filed February 4th, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Notably, applicant is particularly lacking copies of the NPL cited that applicant considers pertinent to the invention.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because implying phrases (e.g. "is disclosed"), and speculative uses or purported merits (e.g. "for viewing color, texture, and pattern").  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaikaransingh (U.S. Pub. No. 20200329883) in view of itself and Leblanc (U.S. Pub. No. 20190208917) and Borgione (U.S. Pub. No. 20120180214); with Borgione used as a teaching reference.
Regarding claim 1, Jaikaransingh discloses (FIGS. 1) a reusable furniture cover (10; FIG. 1), comprising: an identification panel (19; FIG. 1); and a securing cord (16; FIG. 1), wherein the furniture cover is made up of a {material}, wherein the identification panel (19; FIG. 1) and is provided for identification of the underlying furniture item the underlying furniture item from front (As illustrated in FIG.1), wherein the identification panel (102) is a clear viewinq window (as illustrated in FIG. 1) that allow a user to view color, texture, and pattern of the underlyinq furniture item (as illustrated in FIG. 1), and wherein the securing cord (17; FIG. 1) is sewn into a bottom (22/18; FIG. 1) of the furniture cover and is provided for securing the furniture cover around a bottom of the furniture item (As illustrated in FIGS. 1 and 3).
However, Jaikaransingh does not explicitly disclose wherein the furniture cover is made up of a polyester fabric explicitly.
Regardless Jaikaransingh discloses the claimed invention except for being made of a polyester material (a known canvas material for the purposes of claim 7). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the invention out of a canvas material such as polyester, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable as both Lebanc and Jaikaransingh are concerned with furniture cover elements. Where further it is considered that polyester is a known material in the art as taught through Lebanc (paragraph 0026: “polyester”), and Jaikaransingh indicates that the cover is “made of any suitable material, however, in a preferred embodiment, the flexible body 11 is made of a waterproof material and a dustproof material” paragraph 0016.
However, Jaikaransingh still does not explicitly disclose an identification pocket; wherein the identification pocket is located on a back surface of the furniture cover and is provided for displayinq product details of an underlyinq furniture item.
Regardless, Leblanc teaches (FIGS. 2 and 6) a furniture cover wherein there is provided an identification pocket (200; FIG. 2) that is located on a back surface of the furniture cover (as illustrated in FIG. 2 and 6). While it is considered that being “provided for displaying product details of an underlying furniture item” is construed as intended use of the pocket which would be used to store a number of items modularly therein at the user’s use and election.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the identification pocket of Leblanc (200; FIG. 2) into the rear of Jaikaransingh’s cover (10; FIGS. 1 and 2). Where the results would have been predictable as both Leblanc and Jaikaransingh are concerned with furniture covering elements (Jaikaransingh: as illustrated in FIG. 1; Leblanc: as illustrated in FIG. 2 and 6). Where further advantageously, Borgione describes in paragraph 0041 “Each panel can display information in some embodiments. For example, promotional materials, product information, company information, pricing information, and other informative material can be included within any one of the panels”, thereby eminently and clearly availing information of the item underneath the furniture cover of Jaikaransingh with Leblanc’s identification pockets when used as Borgione prescribes.
However, Jaikaransingh still does not explicitly disclose wherein the identification panel is located at a top and alonq both sides of the furniture cover.
Regardless, Jaikaransingh discloses the claimed invention except for the identification panel being sized to span the top and both sides of the furniture cover.  It would have been obvious matter of design choice to have sized the identification panel to span the top and both sides of the furniture cover, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). Where the results would have been predictable as Jaikaransingh discloses at least one side of the cover is provided with a clear viewing window (as illustrated in FIG. 1) to show the furniture thereunder, and further clarifies in paragraph 0016: “in alternate embodiments, the flexible body 11 is of any suitable construction or configuration to cover a desired furniture piece” and in paragraph 0018 further clarifying “The transparent window 19 is configured to enable the user to view the furniture piece upon which the adjustable furniture cover 10 is installed without having to remove the adjustable furniture cover 10”. If there is ornamentation, patterning or similar to the sides of furniture and the top of the furniture, a transparent window extending thereover (on the top and the sides) would avail viewing thereof without having the remove the adjustable cover. Where furthermore, there is a lack of criticality as to the viewing window being particularly upon the top and sides; wherein applicant has disclosed multiple embodiments that span from having only front facing identification panels (FIG. 2), a panel spanning from the front to the rear (FIG. 3), and a panel only located on the top (FIG. 4). There seems to be no particular rationale for the particular embodiment wherein the identification panel is located on the top and both sides (per FIG. 1); where paragraph 0021 only notes that the panel is merely located upon the top and both sides with no further criticality expressed.
Regarding claim 2, Jaikaransingh in view of Leblanc and Burgione discloses the reusable furniture cover of claim 1, wherein the polyester fabric (as set forth in claim 1) is configured to protect the underlying furniture item from dirt or stains while in transport or storage. Where Jaikaransingh expresses in paragraph 0016 “the flexible body 11 is made of a waterproof material and a dustproof material”, where the polyester material in the combination of claim 1 (through Leblanc) is known in the art to exhibit these properties.
Regarding claim 3, Jaikaransingh in view of Leblanc and Burgione discloses (Leblanc: FIG. 2) the reusable furniture cover of claim 1, wherein the identification pocket (Leblanc: 200; FIG. 2) is a clear vinyl product identification pocket. Where Leblanc expresses that the materials of the pocket may comprise “Fabric-like structures are made of fabric-like materials, such as… vinyl” (paragraph 0026).
Regarding claim 7, Jaikaransingh in view of Leblanc and Burgione discloses (Jaikaransingh: FIG. 1) the reusable furniture cover of claim 1, wherein the furniture cover (Jaikaransingh: 10; FIG. 1) is a sofa cover (As illustrated in FIG. 1), and wherein the sofa cover includes a canvas (wherein polyester is a known canvas material as set forth in claim 1 above), webbing straps (20; FIG. 1), and tightening straps (16; FIG. 1)
Regarding claim 14, Jaikaransingh in view of Leblanc and Burgione discloses (Jaikaransingh: FIG. 1) the reusable furniture cover of claim 1, wherein the furniture cover further comprises one or more buckle straps that are confiqured to allow a material to be cinched up for a tight fit around areas. Where elements 16 and 35 (FIG. 1) are clarified in paragraphs 0017 and 0019 respectively that “the second cord 16 comprises a buckle to secure the second cord 17” and “The securement strap fastener 35 is of any suitable construction, such as a hook and loop fastener or a buckle fastener”.
Regarding claim 15, Jaikaransingh in view of Leblanc and Burgione discloses the reusable furniture cover of claim 1, wherein the furniture cover is a waterproof cover (Jaikaransingh: claim 9).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaikaransingh in view of Leblanc and Borgione in further view of itself.
Regarding claim 4, Jaikaransingh in view of Leblanc and Burgione discloses the reusable furniture cover of claim 1, wherein the identification panel (Jaikaransingh: 19; FIG. 1) is a clear product identification panel.
However, while Jaikaransingh does demonstrate a clear viewing window of arbitrary material (as illustrated in FIG. 1), Jaikaransingh does not explicitly disclose wherein the identification panel is explicitly produced of a vinyl material.
Regardless, Jaikaransingh (in view of Leblanc and Burgione) discloses the claimed invention except for the product identification panel being produced of a vinyl material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the identification panel of Jaikaransingh (19; FIG. 1) to be produced of a vinyl material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Where the results would have been predictable as Leblanc expresses in paragraph 0026: “Fabric-like structures are made of fabric-like materials, such as… vinyl”, and Burgione acknowledges in paragraph 0037: “The protective panel can comprise a fabric material, vinyl, or other materials known to those of skill in the art”, establishing that vinyl is known for a protective panel, which Jaikaransingh clearly avails through 19 (FIG. 1). Further, there is a lack of criticality for the material of the identification panel being explicitly vinyl and only appears to express that the identification panel is merely a vinyl panel, but not particularly why the vinyl material itself (comparatively to any other transparent material) is preferable.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaikaransingh in view of Leblanc and Borgione in further view of Weir (U.S. Pat. No. 10730261), and “Polyester Cord” (2019).
Regarding claim 5, Jaikaransingh in view of Leblanc and Burgione discloses (Jaikaransingh: FIGS. 1 and 3) the reusable furniture cover of claim 1, wherein the securing cord (106) is cord that is sewn into the bottom (Jaikaransingh: as illustrated in FIG. 1) of the furniture cover (as illustrated in FIG. 1), and wherein the securing cord (Jaikaransingh: 17; FIG. 1) is fitted with a toggle (Jaikaransingh: as illustrated in FIGS. 1 and 3).
However, Jaikaransingh does not explicitly disclose wherein the toggle is a color coded as an additional identification device. 
Regardless, Weir teaches (FIG. 5B) a furniture cover wherein there is provided a coupler (206; FIG. 5B) wherein the coupler is color-coded for identification purposes (Col. 11, lines 16-31: “couplings 206, 208 may have predefined colors… such ‘color-coding’ may serve…”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the color coded coupling system of Weir (Col. 11, lines 16-31) into the toggle coupler of Jaikaransingh (17; FIGS. 1 and 3). Where the results would have been predictable as both Jaikaransingh and Weir are concerned with furniture covers. Where advantageously, Weir acknowledges “Such “color-coding” may serve as a visual indicator to personnel of the size of a given protective cover 200”, which would further benefit Jaikaransingh’s assignment for retailers/users.
Jaikaransingh further still does not explicitly disclose wherein the securing cord is 1/8-inch. 
Regardless, Polyester Cord teaches (page 3) a polyester cord for fabrics that is 1/8 inch in diameter.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the explicit dimension of the cord of Polyester Cord (page 3) into the arbitrary dimension of the cord in Jaikaransingh (17; FIG. 1). Where the results would have been predictable as both Polyester Cord and Jaikaransingh use fabric based cords. Where Polyester cord avails the dimensions known to the art of cords, and Jaikaransingh is such a cord.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaikaransingh in view of Leblanc and Borgione in further view of itself.
Regarding claim 6, Jaikaransingh in view of Leblanc and Burgione discloses the reusable furniture cover of claim 1. 
However, while Jaikaransingh expresses that the flexible body is dimensioned to cover a furniture piece, and beds are known furniture, Jaikaransingh does not explicitly disclose wherein the furniture cover is a bed headboard cover (and shaped to fit therearound).
Regardless, regarding the above limitation, it would have been an obvious matter of design choice to select the shape of the furniture cover to be a bed headboard cover, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the furniture cover of Jaikaransingh is of another shape, such as a bed headboard cover.  Overall, applicant has not established any criticality of the claimed shape (Where applicant presents several embodiments including a chair, sofa, and headboard cover and claims at least a headboard and sofa cover), and thus selecting the claimed shape would be an obvious matter of design choice. Where further the results would have been predictable as Leblanc expresses a furniture cover, particularly shaped as a bed headboard cover (as illustrated in FIGS. 1 and 2).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaikaransingh in view of Leblanc and Borgione in further view of NPL RETON (2017).
Regarding claim 8, Jaikaransingh in view of Leblanc and Burgione discloses (Jaikaransingh: FIGS. 1) the reusable furniture cover of claim 7, wherein the canvas is a heavy- duty polyester canvas (As set forth in claim 1 prior) that is sewn to an end of the sofa cover (Jaikaransingh: as illustrated in FIG. 1) to facilitate upright storage, and wherein the tightening straps (Jaikaransingh: 20; FIG.1) are straps that are used to tightly fit around areas of the sofa so that there is a tight fit around the sofa (As illustrated in FIG. 1). It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987). Where it is considered that ‘facilitating upright storage’ is such a functional limitation that merely necessitates a covering surface and underlying furniture item that is planar on its side to facilitate upright storage (which Jaikaransingh demonstrates in FIGS. 1, and 3-5).
However, Jaikaransingh does not explicitly disclose wherein the webbing straps are 20 mm nylon webbing straps that are used to secure the sofa cover when a sofa is stored upright on a canvas end.
Regardless, RETON teaches (pages 1 and 3) a 20mm nylon webbing strap.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the explicit dimensions and materials of RETON (pages 1 and 3) into the arbitrary material and dimensions of Jaikaransingh (20; FIG. 1). Where the results would have been predictable as both Jaikaransingh and RETON are both used for fabric securing elements. Wherein RETON teaches explicit dimensions and material of commercial webbing for a tightening strap, and Jaikaransingh discloses such an arbitrary webbing strap for tightening (Jaikaransingh: as illustrated in FIG. 1).
Response to Arguments
Applicant’s arguments, see Remarks (pages 10-11), filed February 4th, 2022, with respect to Drawing and Specification Objections, alongside 112b Rejections have been fully considered and are persuasive.  The Drawing and Specification Objections, alongside 112b Rejections of February 4th, 2022 has been withdrawn. However, it is considered that applicant’s amendments to the Abstract still appear to present issues as prescribed in the Specification section above, correction is required for matters necessitated by the Abstract’s amendment.
Applicant’s arguments, see Remarks (pages 11-13), filed February 4th, 2022, with respect to the rejection(s) of claim(s) 1-15 under 103 (with D'Amato/Leblanc as the primary references) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jaikaransingh in view of Leblanc, Burgione, Weir, RETON and Polyester Cord.
Applicant’s arguments with respect to claim(s) 1-15 (under D'Amato and Leblanc as the primary reference) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673